Exhibit 10.8

 

DATED

 

July 30, 2013

 

 

(1) WATTS UK LIMITED

 

(2) WATTS INDUSTRIES EUROPE B.V.

 

(3) WATTS WATER TECHNOLOGIES, INC.

 

- and -

 

(4) JOHN DENNIS CAWTE

 

COMPROMISE AGREEMENT

 

WITHOUT PREJUDICE AND SUBJECT TO CONTRACT

 

--------------------------------------------------------------------------------


 

THIS AGREEMENT is made on

 

BETWEEN:

 

(1)                                 WATTS UK LIMITED whose registered office is
at [Grosvenor Business Park, Enterprise Way, Evesham, Worcestershire, WR11 1GA]
(“Company”);

 

(2)                                 WATTS INDUSTRIES EUROPE B.V. whose
registered office is at Kollergang 14,  6961 LZ,  Eerbeek, Netherlands (“Watts
Europe”);

 

(3)                                 WATTS WATER TECHNOLOGIES, INC, whose
registered office is at 815 Chestnut Street, North Andover, Massachusetts,
01845;

 

(4)                                 JOHN DENNIS CAWTE of Tigh-an-Rhu, Prieston
Road, Bridge of Weir, Renfrewshire PA11 3AW (“Employee”).

 

BACKGROUND:

 

A                                       The Employee is employed under the terms
of the Contract of Employment.

 

B                                       Due to a difference in views on the
corporate strategy in Europe, the Company and the Employee have agreed to
terminate the Employee’s employment.

 

C                                       The Employee’s employment will terminate
on the Termination Date and the Employee will seek new challenges going forward.

 

D                                       The Employee holds certain unvested
stock options, unvested restricted stock awards and vested restricted stock
pursuant to the Plan and as such each of Watts Water Technologies, Inc. have
agreed to be a party to this Agreement to provide how the Employee’s unvested
stock options, unvested restricted stock awards and vested restricted stock will
be dealt with at the Termination Date.

 

IT IS AGREED:

 

1.                                      DEFINITIONS AND INTERPRETATION

 

“Additional Tax” means further income tax, employee’s national insurance
contributions, interest and/or penalties thereon arising in respect of the
payments made and benefits provided under this agreement, other than the income
tax deducted under clauses 2 or 3

 

“Associated Company” means a company which is an “associated employer” under
section 231 of the Employment Rights Act 1996 or a company in which the Company
or any Holding Company or Subsidiary is directly or indirectly beneficially
interested in 10% (ten per cent) or more of that company’s issued ordinary share
capital.  For the avoidance of any doubt, this definition includes Watts Europe;

 

“Contract of Employment” means the agreement between the Employee and the
Company which commenced on 10 October 2001;

 

“Holding Company” and “Subsidiary” have the meanings defined by section 1159 of
the Companies Act 2006 (or any statutory modification or re-enactment of that
Act) but for the purposes of section 1159(1) Companies Act 2006 a company shall
be treated as a member of another if any shares in that other company are
registered in the name of (i) a person by way

 

1

--------------------------------------------------------------------------------


 

of security (where the company has provided the security); or (ii) a person as
nominee for the company;

 

“Payment Date” means 14 days from the latest of:

 

(a)                                                         the date of receipt
by the Company of a copy of this agreement signed by the Employee and the
independent adviser’s certificate as required by clause 12.4 of this agreement;

 

(b)                                                         the Termination
Date; and

 

(c)                                                          the date on which
the Employee complies with clause 10 of this agreement;

 

“Plan” means the Watts Water Technologies, Inc. Second Amended and Restated 2004
Stock Incentive Plan;

 

“Termination Date” means 1 October 2013;

 

The Company is entering into this agreement for itself and as agent and trustee
for all its Associated Companies and is duly authorised to do so.

 

References to any legislation shall be construed as references to legislation as
from time to time amended, re-enacted or consolidated.

 

2.                                      WORK TO THE TERMINATION DATE,
OUTSTANDING SALARY, HOLIDAY PAY AND SHARE OPTIONS

 

2.1                               The Employee shall continue to work in
accordance with the terms of his Contract of Employment until 30 June 2013. 
From 30 June 2013 until the Termination Date the Employee shall be placed on
garden leave and shall remain available on an on call basis primarily during
regular business hours (of 9a.m to 5pm) or such other times as may reasonably be
requested (having regard to the Employee being on garden leave) to provide a
handover of his responsibilities however the Employee shall be released from all
other employment duties.

 

2.2                               On or before the Payment Date the Company will
pay to the Employee:

 

2.2.1                                             all outstanding basic salary
calculated to the Termination Date; and

 

2.2.2                                             66 days’ accrued but untaken
holiday pay.  The Company and the Employee have agreed that if the Employee
accrues any additional holiday pay that he shall take any additional holiday
which he may accrue prior to the Termination Date.

 

subject to statutory deductions for income tax and national insurance
contributions.

 

2.3                               The Employee shall submit any expenses claims
in accordance with the Company’s expenses policy within 14 days of the date of
this agreement and the Company shall reimburse the Employee for any expenses
properly incurred prior to the Termination Date in the usual way.

 

2.4                               Watts Water Technologies, Inc. agree, subject
at all times to the rules of the Plan to: accelerate vesting of all of the
Employee’s unvested stock options and restricted stock awards; and convert all
vested restricted stock to shares of the Watts Water Technologies, Inc.’s
Class A Common Stock, as of the Termination Date. Watts Water Technologies, Inc.
agree, subject at all times to the rules of the Plan, to extend for the Employee
the exercise period for all

 

2

--------------------------------------------------------------------------------


 

stock options to two years from the Termination Date. The provisions of the Plan
will continue to apply.

 

3.                                      SEVERANCE PAYMENT

 

3.1                               Subject to the Employee’s compliance with the
terms of this Agreement, in full and final settlement of the claims set out in
clauses 12.1 and 12.2 and of any outstanding claims the Employee may have
arising out of the Employee’s employment with Company and its cessation, the
Company will as compensation for loss of employment but without admission of
liability pay to the Employee on or before the Payment Date the sum of £402,500
(“Severance Payment”).

 

3.2                               It is the understanding of the parties to this
agreement that the Severance Payment shall be subject to income tax and national
insurance contributions in accordance with section 394 Income Tax (Earnings and
Pensions) Act 2003.

 

4.                                      REFERENCE

 

4.1                               Subject always to the Company’s legal
obligations regarding the giving of references, the Company agrees to provide
the Employee with a reference in the terms of the letter at schedule 1 and
agrees to respond to all employment reference enquiries in a manner consistent
with this reference.  If the Company obtains information after the date of this
agreement which would have affected its decision to provide a reference in the
terms at schedule 1, it shall inform the Employee and may decline to give a
reference.

 

5.                                      LEGAL & PROFESSIONAL EXPENSES

 

5.1                               The Company shall within 14 days of the
production of an appropriate copy VAT invoice addressed to the Employee but
marked as payable by the Company, pay to the Employee’s relevant independent
adviser as referred to in clause 12.4.1 the Employee’s legal expenses relating
exclusively to the negotiation and preparation of this agreement, up to a
maximum of £7,500 plus VAT.  Payment will be made direct to the Employee’s
adviser.

 

5.2                               The Company shall within 28 days of the
production of an appropriate invoice addressed to the Company, pay to the
Employee’s tax advisers, Deloitte, the Employee’s professional expenses relating
to the tax advice concerning the Employee’s 2013/2014 tax affairs.

 

5.3                               The Company shall within 28 days of the
production of an appropriate invoice addressed to the Company, pay to the
Employee’s financial advisers, RWC, the Employee’s professional expenses
relating to financial advice concerning the Employee’s 2013/2014 financial
affairs, up to a maximum of £10,000 plus VAT.  Payment will be made direct to
RWC.

 

6.                                      WARRANTIES

 

The Employee warrants to the Company as a strict condition of this agreement
that as at the date of this agreement:

 

6.1                               the Employee has not commenced employment and
has not agreed to accept nor received any offer of employment from any person,
firm or company, the expression “employment” for the purpose of this clause to
include any contract of service, any contract for services, any partnership or
agency agreement;

 

6.2                               the Employee has not done or failed to do
anything amounting to a repudiatory breach of the express or implied terms of
the Employee’s employment with the Company which if the

 

3

--------------------------------------------------------------------------------


 

matter had come to the Company’s attention before the Termination Date would
have entitled the Company to terminate the Employee’s employment summarily or if
it had been done or omitted after the date of this agreement would have
constituted a breach of any of its terms;

 

6.3                               there are no matters of which the Employee is
aware relating to any act or omission by the Employee or by any director,
officer, employee or agent of the Company or any of its Associated Companies
which if disclosed to the Company would or might affect the Company’s decision
to enter into this agreement or which has not been disclosed to the Board; and

 

6.4                               the Employee has not received any social
security benefits in respect of any accident, injury or disease alleged to have
occurred or been suffered in connection with any claim referred to in
clause 12.1 and 12.2.

 

7.                                      TAX INDEMNITY

 

The Employee shall be liable for all Additional Tax and shall indemnify the
Company, Watts Europe or any of its Associated Companies on a continuing basis
in respect of any Additional Tax which arises in respect of the payments and
benefits under this agreement.  The Company shall give the Employee reasonable
notice of any demand for tax which may lead to liability on the Employee under
this indemnity and shall provide him with relevant details which he may
reasonably require to dispute such a demand (provided that nothing in this
clause shall prevent the Company from complying with its legal obligations to HM
Revenue & Customs or other competent body).

 

8.                                      CONFIDENTIALITY

 

8.1                               The Employee undertakes that he will not,
whether directly or indirectly, make, publish or otherwise communicate any
disparaging or derogatory statements, whether in writing or otherwise,
concerning the Company or any of its Associated Companies or any of its or their
officers, directors, shareholders or employees.

 

8.2                               The Company undertakes that it will not,
whether directly or indirectly (through any officers or directors or Associated
Companies or any of their officers or directors), make, publish or otherwise
communicate any disparaging or derogatory statements, whether in writing or
otherwise, concerning the Employee.

 

8.3                               The Employee and the Company agree to keep the
terms on which the employment terminated, the existence and terms of this
agreement and the substance of any discussions or negotiations leading to the
conclusion of this agreement strictly confidential and agree not to disclose,
communicate or otherwise make public the same to anyone, save where such
disclosure is to HM Revenue & Customs, required by a regulatory requirement
imposed on Watts Water Technologies, Inc, or required by law, or (where
necessary and appropriate) to:

 

8.3.1                                             the Employee’s immediate
family or legal or professional advisers, provided that they agree to keep the
information confidential; or

 

8.3.2                                             the Employee’s insurer for the
purposes of processing a claim for loss of employment; or

 

8.3.3                                             the relevant authorities for
the purpose of claiming unemployment or other social security benefits; or

 

4

--------------------------------------------------------------------------------


 

8.3.4                                             the Employee’s recruitment
consultant or prospective employer to the extent necessary to discuss his
employment history; or

 

8.3.5                                             otherwise in accordance with
clause 9.3 below

 

8.4                               If the Employee breaches clauses 8.1 or 8.3,
Company shall write to the Employee and allow the Employee 14 days to rectify
the breach or to provide a written explanation of the events.

 

9.                                      POST-TERMINATION RESTRICTIONS

 

9.1                               In consideration of the payment on the Payment
Date of £100 (less deductions for income tax and National Insurance
contributions) the Employee enters into the restrictions set out in this clause
9.

 

9.2                               The Employee shall not without the prior
written consent of the Company (such consent not to be unreasonably withheld),
directly or indirectly, on his own behalf, or on behalf of any person, firm or
company in connection with any business which is or is intended or about to be
competitive with the Restricted Business (as defined below) or in relation to
the provision of any goods or services similar to or competitive with those sold
or provided by the Company for a period of 9 months from the Termination Date:

 

9.2.1                                             solicit or canvass the custom
of any Customer (as defined below);

 

9.2.2                                             solicit or canvass the custom
of any Potential Customer (as defined below);

 

9.2.3                                             deal with any Customer;

 

9.2.4                                             deal with any Potential
Customer;

 

9.2.5                                             solicit or entice away, or
attempt to entice away from the Company any Restricted Employee (as defined
below);

 

9.2.6                                             employ, offer to employ or
enter into partnership with any Restricted Employee with a view to using the
knowledge or skills of such person in connection with any business or activity
which is or is intended to be competitive with the Restricted Business.

 

9.3                               The Employee shall not without the prior
written consent of the Company (such consent not to be unreasonably withheld)
for a period of 9 months from the Termination Date within the Restricted
Territory (as defined below) set up, carry on, be employed in, provide services
to, be associated with, or be engaged or interested in, whether as director,
employee, principal, shareholder, partner or other owner, agent or otherwise, in
any Competitor Business which is in competition with the Restricted Business
save that this restriction shall not operate so as to prevent the Employee from
being a shareholder of not more than three per cent of any public company whose
shares or stocks are quoted or dealt in on any recognised investment exchange.

 

9.4                               In clause 9 the following definitions shall
apply:

 

9.5                               “Customer” shall mean any person, firm or
company who at the Termination Date or at any time during the 12 months
immediately prior to such termination was a customer of the Company, Watts
Industries Europe BV  and/or any Associated Company and from whom in that 12
month period the Employee had obtained business on behalf of the Company, Watts
Industries Europe BV  and/or any Associated Company or to whom in that 12 month
period

 

5

--------------------------------------------------------------------------------


 

the Employee had provided or arranged the provision of goods or services on
behalf of the Company, Watts Industries Europe BV and/or any Associated Company
or for whom the Employee had management responsibility;

 

9.6                               “Deal” shall mean for the purposes of clauses
9.2.3 and 9.2.4 accept business or make arrangements for business to be
conducted;

 

9.7                               “Potential Customer” shall mean any person,
firm or company with whom either the Employee or any other employee of the
Company, Watts Industries Europe BV and/or any Associated Company for whom the
Employee had, at the date of the negotiations, management responsibility,
carried out negotiations on behalf of the Company, Watts Industries Europe BV
and/or any Associated Company at any time during the period of three months
immediately prior to the date of this Agreement with a view to such person, firm
or company becoming a customer of the Company, Watts Industries Europe BV and/or
any Associated Company;

 

9.8                               “Restricted Business” shall mean the business
of Watts UK Limited, Watts Industries Europe BV  and/or any Associated Company
to the extent that the Employee had any material involvement during the period
of 12 months immediately prior to the date of this Agreement.

 

“Competitor” shall mean any of:-

 

Aalberts Industries N.V.

Afriso

AYVAZ A.S.

BELIMO Holdings AG

Caleffi Group

Danfoss A/S

Emmeti  S.p.A.

ESBS AB

Giacomini  S.p.A.

Hans Sasserath & Co. KG (SYR)

HERZ-Armaturen Ges m.b.H.

Honeywell International Inc.

Kemper Valve & Fittings Corporation

LK Armatur AB

Möhlenhoff GmbH

Nibco Inc.

Orkli, S Coop

Oventrop Group of Companies

Reliance group

Rexnord Corporation

Taco, Inc.

VIR Valvoindustria Ing. Rizzio S.p.A. (VIR)

 

9.9                               “Restricted Employee” shall mean any senior
employee of the Company, Watts Industries Europe BV and/or any Associated
Company employed at the Termination Date in the capacity of director or in any
research, technical, IT, financial, marketing or sales function or other
managerial role whom the Employee has managed or with whom he has worked at any
time during the period of 12 months immediately prior to the Termination Date,
and shall not include any employee employed in an administrative, clerical,
manual or secretarial capacity;

 

9.10                        “Restricted Territory” shall mean Europe, Middle
East and Africa (“EMEA”)

 

6

--------------------------------------------------------------------------------


 

10.                               DIRECTORSHIP

 

10.1                        The Employee shall resign as a director of the
Company, Watts Europe and any of its Associated Companies by signing the letter
of resignation attached to this agreement at schedule 2, which shall be deemed
to have been delivered to the Company, Watts Europe and the relevant Associated
Companies as at the date of this agreement.  For the avoidance of any doubt this
resignation shall not be regarded as a breach of the Employee’s contract and
shall not impact in anyway on the Employee’s status as an employee of the
Company.

 

10.2                        The Employee shall do all such acts as the Company
and/or Watts Europe may require to effect the Employee’s resignation from other
offices with the Company, Watts Europe or any of its Associated Companies or
which the Employee held by reason of employment by the Company including (but
without prejudice to the generality of the above) any trusteeships.

 

10.3                        Having resigned as a director of the Company, Watts
Europe and from such other offices which the Employee holds with any Associated
Company the Employee will not hold himself out as having any continued authority
in respect of or connection to the Company, Watts Europe or any Associated
Company.

 

11.                               COMPANY PROPERTY

 

The Employee shall prior to the Termination Date:

 

11.1                        Subject to clause 11.4, return to the Company all
property belonging to the Company or any Associated Company including but not
limited to car, keys, security pass, identity card, mobile telephone, or any
other computer equipment (save for two printers that the Employee has at his
house which he may retain the printers having no commercial value);

 

11.2                        return to the Company all confidential information,
documents and copies (whether written, printed, electronic, recorded or
otherwise and wherever located) made, compiled or acquired by him during his
employment with the Company or relating to the business or affairs of the
Company or any Associated Company; and

 

11.3                        delete irretrievably any information relating to the
business or the affairs of the Company or any Associated Company that he has
stored on any magnetic or optical disk or memory (other than any magnetic or
optical disk or memory which has been or will be returned to the Company) and
all matter derived from such sources,

 

11.4                        return his Company lap top computer and ipad to the
Company in order to allow the Company to remove all Company information
(confidential or otherwise) together with all licences and the Employee will
thereafter be able to retain the Company lap top computer and ipad.

 

which is in his possession or under his control outside the premises of the
Company.

 

12.                              CLAIMS AGAINST THE COMPANY

 

12.1                        But for this agreement, the Employee could bring
proceedings against the Company, Watts Europe, its Associated Companies and
their respective officers, directors, shareholders or employees for the
contractual, statutory and tortious claims listed below, although for the
avoidance of doubt the Company does not accept liability for such claims:

 

12.1.1                                      a claim that the termination of the
Employee’s employment on the Termination Date was a wrongful dismissal;

 

7

--------------------------------------------------------------------------------


 

12.1.2                                      a claim for breach of contract;

 

12.1.3                                      a claim that a failure by the
Company to make a payment to the Employee of wages, fees, bonus, commission,
holiday pay, sick pay, overtime payments or other benefits in kind was an
unauthorised deduction from wages under the Employment Rights Act 1996 (as
amended) (“ERA”);

 

12.1.4                                      a claim that the termination of the
Employee’s employment was an unfair dismissal under the ERA;

 

12.1.5                                      a claim for a redundancy payment
whether statutory or otherwise;

 

12.1.6                                      the following claims under the
Equality Act 2010 (“Equality Act”):

 

12.1.6.1                            a claim that any act or omission of the
Company at any time was unlawful direct or indirect discrimination or harassment
because of or in relation to age under the Equality Act;

 

12.1.6.2                            a claim that any act or omission of the
Company at any time was unlawful direct or indirect discrimination because of or
in relation to disability or because of something arising in consequence of the
Employee’s disability or discrimination by failure to comply with a duty to make
reasonable adjustments or harassment because of or related to disability under
the Equality Act;

 

12.1.6.3                            a claim that any act or omission of the
Company at any time was unlawful direct or indirect discrimination or harassment
because of or in relation to marriage or civil partnership under the Equality
Act;

 

12.1.6.4                            a claim that any act or omission of the
Company at any time was unlawful direct or indirect discrimination or harassment
because of or in relation to religion or belief under the Equality Act;

 

12.1.6.5                            a claim that any act or omission of the
Company at any time was unlawful discrimination or harassment because of or in
relation to sex under the Equality Act;

 

12.1.6.6                            a claim that any act or omission of the
Company at any time was unlawful direct or indirect discrimination or harassment
because of or in relation to sexual orientation under the Equality Act;

 

12.1.6.7                            a claim that any act or omission of the
Company at any time was victimisation under s.27 of the Equality Act;

 

12.1.7                                      a claim that by virtue of any act or
omission of the Company at any time the Employee suffered a detriment on a
ground set out in section 47B ERA (protected disclosure);

 

12.1.8                                      a claim under the Working Time
Regulations 1998 (“WTR”) that the Company refused to permit the Employee to
exercise a right to daily rest, weekly rest, rest breaks, annual leave or
compensatory rest or refused to pay the Employee in respect of any period of
annual leave or in lieu of untaken annual leave;

 

8

--------------------------------------------------------------------------------


 

12.1.9                                      a claim that by virtue of any act or
omission of the Company at any time the Employee suffered a detriment on a
ground set out in section 45A ERA (working time) including a detriment related
to the limit on weekly working time set out in regulation 4 WTR;

 

12.1.10                               a claim that the Company failed to comply
with its obligations under the Data Protection Act 1998;

 

12.1.11                               all other claims (if any) whether
contractual, statutory or otherwise and whether under European Union law and/or
under the legislation in the local EU countries (amongst which explicitly
including Dutch law) which the Employee has or may have against the Company or
any of its Associated Companies or any of its affiliated companies outside the
United Kingdom (including without limitation Watts Europe) or their respective
officers, directors, shareholders or employees arising out of or in connection
with the Employee’s employment or its termination.

 

12.2                        The terms of this agreement are reached without
admission of liability and are in full and final settlement of:

 

12.2.1                                      the Employee’s claims listed under
clause 12.1; and

 

12.2.2                                      all other claims (if any) whether
contractual, statutory or otherwise and whether under United Kingdom and/or
Netherlands and/or European Union law which the Employee has or may have against
the Company, Watts Europe or any of its Associated Companies or their respective
officers, directors, shareholders or employees arising out of or in connection
with the Employee’s employment or its termination or as a consequence of the
Employee’s position as a director of the Company or its termination but
excluding any claims:

 

12.2.2.1                            for personal injury (other than any personal
injury claim alleged to have been incurred in connection with clause 12.1.6 or
12.1.7); or

 

12.2.2.2                            in respect of accrued pension rights; or

 

12.2.2.3                            arising from all rights granted or available
to the Employee under the Plan and as otherwise varied herein all fo which are
preserved in full.

 

12.3                        The Employee represents and warrants to the Company
as a strict condition of this agreement that as at the date of this agreement:

 

12.3.1                                      he has disclosed to the relevant
independent adviser (identified in clause 12.4.1 below) all facts or
circumstances that may give rise to a claim against the Company, Watts Europe or
any of its Associated Companies or their respective officers, directors,
shareholders or employees and he is not aware of any facts or circumstances that
may give rise to a claim against the Company, Watts Europe or any of its
Associated Companies or their respective officers, directors, shareholders or
employees other than those claims specified in clause 12.1; and

 

12.3.2                                      the claims listed at clause 12.1
include all of the complaints, claims and concerns which the Employee has
against the Company, Watts Europe or any of its Associated Companies or their
respective officers, directors shareholders or employees arising out of the
Employee’s employment under the Contract of

 

9

--------------------------------------------------------------------------------


 

Employment or any act or omission relating to the Employee’s employment or
relating to, arising out of or connected to the manner of its termination.

 

12.4                        The Employee further represents and warrants to the
Company as a strict condition of this agreement that as at the date of this
agreement:

 

12.4.1                                      the Employee has received
independent legal advice from a relevant independent adviser as to the terms and
effect of this agreement and in particular its effect on the Employee’s ability
to pursue statutory rights before an employment tribunal.  The name of the
relevant independent adviser who has so advised the Employee is Bruce Caldow of
Harper Macleod LLP of The Ca’d’oro, 45 Gordon Street, Glasgow, G1 3PE
(“Employee’s Adviser”) and the Employee’s Adviser has signed the endorsement
annexed to this agreement; and

 

12.4.2                                      the Employee has been advised by the
Employee’s Adviser that at the date of this agreement there is in force, and at
the time the Employee received the advice referred to above there was in force,
a contract of insurance, or an indemnity provided for members of a profession or
professional body, covering the risk of a claim by the Employee in respect of
loss arising in consequence of that advice; and

 

12.4.3                                      the Employee has not issued
proceedings before the employment tribunals, high court or county court in
respect of any claim in connection with the Employee’s employment or its
termination or the Contract of Employment or its termination and the Employee
undertakes that no proceedings have been or will be issued in connection with
the same and if such proceedings are issued the Employee accepts and agrees that
all monies paid to the Employee under this agreement will be repayable to the
Company, as a debt and upon demand; and

 

12.4.4                                      as at the date of this agreement,
the Employee is not aware nor ought reasonably to be aware of any facts or
matters which might give rise to a claim by the Employee for personal injury
against the Company, Watts Europe or any of its Associated Companies.

 

12.5                        The Company and the Employee agree and acknowledge
that the conditions regulating compromise agreements and compromise contracts
contained in section 147 of the Equality Act, section 203(3) of the ERA and in
any other act or statutory instrument referred to in clause 12.1 are intended to
be and have been satisfied.

 

12.6                        The Employee shall indemnify the Company and/or
Watts Europe in full and keep the Company fully indemnified for and against all
and any claims, demands, judgements, orders, liabilities, damages, expenses or
costs including without limitation all reasonable legal and professional fees
and disbursements (together with VAT thereon) incurred by the Company and/or
Watts Europe arising out of or in connection with any breach by the Employee of
the warranties in this clause 12 which warranties the Company has relied upon in
entering into this agreement.

 

12.7                        The Employee agrees that, except for the payments
and benefits provided for in clauses 2 and 3 he shall not be eligible for any
further payment or provision of any remuneration, bonus, or other emolument or
benefit from the Company, Watts Europe or any Associated Company relating to his
employment or its termination.

 

10

--------------------------------------------------------------------------------


 

13.                               ENTIRE AGREEMENT

 

13.1                        This agreement constitutes the entire agreement and
understanding between the parties in respect of the termination of the
Employee’s employment and supersedes any previous agreement between the parties
relating to such matters notwithstanding the terms of any previous agreement or
arrangement expressed to survive termination.

 

13.2                        Each of the parties acknowledges and agrees that in
entering into this agreement, it does not rely on, and shall have no remedy in
respect of, any statement, representation, warranty or understanding (whether
negligently or innocently made) other than as expressly set out in this
agreement.  The only remedy available to any party in respect of any such
statement, representation, warranty or understanding shall be for breach of
contract under the terms of this agreement.

 

13.3                        Nothing in this clause 13 shall operate to exclude
any liability for fraud.

 

14.                               THIRD PARTY RIGHTS

 

The Contracts (Rights of Third Parties) Act 1999 (“Act”) shall only apply to
this agreement in relation to any Associated Company or any officer, director,
shareholder or employee of the Company or any Associated Company where any term
is expressed for such person’s benefit and no other third party shall have any
rights under it.  This clause does not affect any right or remedy of any person
which exists or is available otherwise than pursuant to the Act.  The terms of
this agreement may be varied amended or modified or the agreement may be
suspended cancelled or terminated by agreement in writing between the parties or
this agreement may be rescinded in each case without the consent of any third
party.

 

15.                               GOVERNING LAW AND JURISDICTION

 

15.1                        This agreement shall be governed by and construed in
accordance with the law of England and Wales.

 

15.2                        Each party irrevocably agrees to submit to the
exclusive jurisdiction of the courts of England and Wales over any claim or
matter arising under or in connection with this agreement.

 

16.                               COUNTERPARTS

 

This agreement may be executed in any number of counterparts each of which when
executed by one or more of the parties hereto shall constitute an original but
all of which shall constitute one and the same instrument.

 

17.                               MISCELLANEOUS

 

17.1                        Notwithstanding that this agreement is marked
“Without Prejudice and Subject to Contract”, it will, when dated and signed by
all the parties named below and accompanied by the attached certificate signed
by the relevant independent adviser, become an open and binding agreement
between the parties.

 

17.2                        Nothing in this agreement shall prevent the Employee
from disclosing information which he is entitled to disclose under sections 43A
to 43L of the Employment Rights Act 1996 provided that the disclosure is made in
accordance with the provisions of that Act.

 

11

--------------------------------------------------------------------------------


 

SIGNED

/s/ Karel D’Hulst

 

 

 

 

 

For and on behalf of Watts UK Limited

 

 

 

 

 

 

 

SIGNED

/s/ Jeffrey Allan

 

 

 

 

 

For and on behalf of Watts Industries Europe B.V.

 

 

 

 

 

 

 

SIGNED

/s/ Kenneth R. Lepage

 

 

 

 

 

For and on behalf of Watts Water Technologies, Inc.

 

 

 

 

 

 

 

SIGNED

/s/ John Dennis Cawte

 

 

 

 

 

John Dennis Cawte

 

 

12

--------------------------------------------------------------------------------


 

INDEPENDENT ADVISER’S ENDORSEMENT ADDRESSED TO THE BOARD OF DIRECTORS OF THE
COMPANY

 

I, Bruce Caldow of Harper Macleod LLP of The Ca’d’oro, 45 Gordon Street,
Glasgow, G1 3PE confirm that I have given independent legal advice to John
Dennis Cawte of Tigh-An-Rhu, Prieston Road, Bridge of Weir, Renfrewshire PA11
3AW as to the terms and effect of the above agreement and in particular its
effect on his ability to pursue his rights before an employment tribunal.

 

I confirm that I am a “relevant independent adviser” (as such term is defined in
section 203 of the Employment Rights Act 1996) and that there is and was at the
time I gave the advice referred to above in force a contract of insurance, or an
indemnity provided for members of a profession or professional body, covering
the risk of a claim by John Dennis Cawte in respect of any loss arising in
consequence of that advice.

 

SIGNED

 

 

 

/s/ Bruce Caldow

 

 

 

Bruce Caldow

 

 

13

--------------------------------------------------------------------------------


 

SCHEDULE 1:  AGREED REFERENCE

 

 

Dear

 

JOHN DENNIS CAWTE

 

Further to your recent request for a reference regarding the above, I can
confirm that John Dennis Cawte worked for Watts UK Limited .from 10 October 2001
until 1 September 2013.  John was employed as Group Managing Director, EMEA.

 

It is our company policy is to give a factual reference only.  The information
set out above is given in good faith but without any liability on the part of
the Company, its employees or agents.

 

Yours sincerely

 

14

--------------------------------------------------------------------------------


 

SCHEDULE 2:  LETTER OF RESIGNATION

 

Private & Confidential
The Directors
Watts Industries Europe B.V.

 

July 30, 2013

 

Dear Sirs

 

Please accept this letter as formal notice of my resignation as a director of
Watts Industries Europe B.V. and those of its subsidiaries of which I am a
director.  My resignation is to be effective immediately.

 

I confirm that I have no claims of any nature outstanding against Watts
Industries Europe B.V or those of its subsidiaries of which I am a director
and/or their directors, officers and employees arising out of or in connection
with my directorships, or their termination, or the loss of any rights relating
to them.

 

Yours faithfully

 

 

 

/s/ John Dennis Cawte

 

 

15

--------------------------------------------------------------------------------